Citation Nr: 0314837	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  97-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for chloracne 
prior to December 19, 2000, and a rating higher than 30 
percent as of that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to May 
1982.  He has been represented throughout his appeal by The 
American Legion.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim for a rating higher than 10 percent for facial acne.

In January 1998, to support his claim for a higher rating, 
the veteran testified at a hearing at the RO before a local 
hearing officer.  A transcript of that hearing is of record.  
Subsequently, following the receipt of additional medical 
records, the RO issued another rating action in December 2001 
recharacterizing the skin disorder as chloracne and 
increasing the rating for it from 10 to 30 percent, effective 
February 6, 2001.  A supplemental statement of the case 
(SSOC) was issued in September 2002, assigning an earlier 
effective date of December 19, 2000 for the chloracne.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation-unless expressly indicated 
otherwise.  Therefore, since the veteran has not received the 
highest possible rating for his chloracne, and since he had 
appealed his former 10 percent rating prior to receiving the 
increase to 30 percent (with a different effect date), the 
issue currently on appeal is whether he is entitled to a 
rating higher than 10 percent for the chloracne prior to 
December19, 2000, and whether he is entitled to a rating 
higher than 30 percent as of that date.




REMAND

During his January 1998 personal hearing, the veteran 
indicated that he has extensive scarring and pitting in his 
face with lesions because of his chloracne.  He also said 
that his scars are disfiguring, cause him increased anxiety, 
and prevent him from attending social functions like he 
normally would otherwise.

VA revised the rating criteria for evaluating skin 
disabilities as of August 30, 2002.  But the RO has not rated 
the veteran's chloracne under the new criteria, 
which, in part, provide consideration for disfigurement of 
the head, face, or neck (Code 7800) and scars (Codes 7801-
7805).  See 67 Fed. Reg. 49,590, 45,596-99 (July 31, 2002), 
corrections noted at 67 Fed. Reg. 58,448-49 (September 16, 
2002), (to be codified at 38 C.F.R. § 4.118).  

The pertinent revised criteria for rating skin disabilities 
are as follows:

Diagnostic Code 7800 Disfigurement of the head, face, or 
neck:

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of 
disfigurement............................ 
.......................80 percent

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.......................50 
percent

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.......................30 
percent

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are:

1.  Scar 5 or more inches (13 or more cm.) in length. 2. Scar 
at least one-quarter inch (0.6 cm.) wide at widest part. 3. 
Surface contour of scar elevated or depressed on palpation. 
4. Scar adherent to underlying tissue. 5. Skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.). 6. Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.). 7. Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 8. Skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).

Note (2):  Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.  

Note (3):  Take into consideration unretouched color 
photographs when evaluating under these criteria.

Diagnostic Code 7805 Scars, other; Rate on limitation of 
function of affected part.

Diagnostic Code 7818 for malignant skin neoplasms (other than 
malignant melanoma) and Diagnostic Code 7833 malignant 
melanoma: Rate as disfigurement of the head, face, or neck 
(DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.

Note:  If a skin malignancy requires therapy that is 
comparable to that used for systemic malignancies, i.e., 
systemic chemotherapy, X-ray therapy more extensive than to 
the skin, or surgery more extensive than wide local excision, 
a 100-percent evaluation will be assigned from the date of 
onset of treatment, and will continue, with a mandatory VA 
examination six months following the completion of such 
antineoplastic treatment, and any change in evaluation based 
upon that or any subsequent examination will be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, evaluation will then be made 
on residuals.  If treatment is confined to the skin, the 
provisions for a 100- percent evaluation do not apply.  

As the claim for a higher rating for the chloracne was 
pending when the governing regulations were revised, the 
veteran is entitled to have the version (new or old) that is 
most favorable to him applied.  Note also, however, that only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  See VAOPGCPREC 3-
2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000); see also 38 U.S.C.A. § 5110(g) (West 1991), a 
liberalizing law shall not be earlier than the effective date 
thereof).  Since the new potentially applicable Diagnostic 
Codes set forth new criteria that must be considered for 
rating purposes, e.g., the eight characteristics of 
disfigurement, the veteran should be provided another VA 
dermatological examination to obtain a medical opinion 
concerning this.  See 38 U.S.C.A. § 5103A(d).

Moreover, following the VA examination in May 2002, while the 
examiner reported a diagnosis of scarring and disfigurement 
of the face due to skin disease, he did not indicate whether 
the veteran's adverse symptomology included, 
or did not include, exudation, constant exudation, constant 
itching, extensive lesions, ulcerations, extensive 
exfoliation or crusting, and/or systemic or nervous 
manifestations.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  Likewise, no opinion was provided as to whether the 
skin disorder caused marked disfigurement or was 
exceptionally repugnant.  Id.  Therefore, in order to obtain 
clarifying medical opinion evidence on the current severity 
of the service connected skin disorder, a remand is required.  



Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations 
are completed concerning the issue of 
whether the veteran is entitled to a 
higher rating for his chloracne.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, must be 
obtained by him and what evidence, if 
any, will be obtained by VA on 
his behalf.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App 183, 
186-87 (2002).

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for his skin disorder.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file copies 
of the veteran's complete treatment 
reports.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records and treatment 
notes.  The RO should advise the veteran 
of any records it is unable to obtain.  

3.  After the above development has been 
accomplished, the RO should schedule the 
veteran for an examination of his 
cloracne.  The examiner is requested to 
state whether there is any visible or 
palpable tissue loss and any distortion 
or asymmetry of the facial features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips).  
The examiner also should identify the 
size and location of each scar, and state 
whether each is elevated or depressed on 
palpation, adherent to the underlying 
tissue, whether and over how much area of 
the skin is hypo-or hyper-pigmented, 
whether and over how much area the skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.), and whether and over 
how much area the skin is indurated and 
inflexible.  The examiner should include 
a discussion of the resulting 
restrictions, if any, on activities and 
provide an opinion as to whether and to 
what extent such scars impact the 
veteran's employability.  Unretouched 
photographs depicting the scars of the 
face should be taken and associated with 
the examination report.  

4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
examination report and required opinions 
are responsive to and in complete 
compliance with the directives of this 
remand.  And if not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  



5.  Then, the RO should readjudicate the 
claim on appeal, to include consideration 
of the new criteria.  If the 
determination remains adverse to the 
veteran, both he and his representative 
should be provided a supplemental 
statement of the case and given an 
opportunity to respond.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




